WORLD VENTURES INC. (An Exploration Stage Company) Interim Consolidated Financial Statements Three-Month and Nine-Month Periods ended July 31, 2008 (Unaudited) See notes to consolidated financial statements. 1 WORLD VENTURES INC. - THIRD QUARTER REPORT INTERIM CONSOLIDATED FINANCIAL STATEMENTS NINE-MONTH PERIOD ENDED JULY 31, 2008 (UNAUDITED) TABLE OF CONTENTS PAGE Consolidated Balance Sheet 3 Consolidated Statement of Operations and Deficit 4 Consolidated Statements of Cash Flow 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS: 6-21 Note 1Operations 6 Note 2Going Concern 6 Note 3Charge on Assets 6 Note 4Significant Accounting Policies 6-9 Note 5Financial Instruments 9-10 Note 6Equipment 10 Note 7Resource Properties 11-13 Note 8Accounts Payables 13 Note 9Capital Stock 14-16 Note 10Related Party Transactions 17 Note 11Income Tax Losses 17-18 Note 12Difference Between Canadian and United States Generally Accepted Accounting Principles 18-21 World Ventures Inc. - Quarterly Report – JULY 31, 2008 See notes to consolidated financial statements. 2 WORLD VENTURES INC. (An Exploration Stage Company) Consolidated Balance Sheets (note 2) July 31, 2008 and October 31, 2007 Nine-Month Period ended July 31, 2008 Unaudited Year Ended October 31, 2007 Audited Assets (note 3) Current Cash $ 4,747 $ 126,338 Accounts receivable 4,176 5,234 Total Current Assets 8,923 131,572 Equipment (note 6) 1,026 1,026 Resource Properties (note 7) 511,265 432,010 $ 521,214 $ 564,608 Liabilities Current Accounts payable (note 8) $ 365,430 $ 272,333 Shareholders’ Equity Capital Stock (note 9(b)) 8,055,993 7,975,093 Contributed Surplus (note 9(f)) 494,523 494,523 Deficit (8,394,732 ) (8,177,341 ) 155,784 292,275 $ 521,214 $ 564,608 Going-Concern (note 12) Approved on behalf of the Board: /s/ Stewart A. Jackson Director Stewart A. Jackson /s/ Gary Van Norman Director Gary Van Norman See notes to consolidated financial statements. 3 WORLD VENTURES INC. (An Exploration Stage Company) Consolidated Statements of Operations and Deficit Nine-Month Periods Ended July 31, 2008, July 31, 2007 and Year Ended October 31, 2007 Nine-Month Period Ended July 31, 2008 Unaudited Nine-Month Period Ended July 31, 2007 Unaudited Three-Month PeriodMay 1 – July 31, 2008 Unaudited Three- Month PeriodMay 1 - July 31, 2007 Unaudited Year Ended October 31, 2007 Audited Expenses Consulting and management fees $ 56,451 $ 18,500 $ 56,451 $ 18,500 $ 4,500 Travel and promotion 51,963 22,041 26,077 20,159 25,547 Accounting and administration 46,112 32,569 19,075 6,773 47,323 Professional fees 31,635 11,170 17,500 4,886 19,973 Transfer agent, filing fees and printing 9,711 6,792 4,889 1,398 7,814 Rent 9,000 9,000 3,000 3,000 12,000 Office and sundry 7,830 6,267 3,448 1,266 21,882 Telephone and fax 3,057 2,809 755 1,516 3,627 Vehicle and fuel 1,169 291 0 48 413 Interest and bank charges 733 149 291 86 5,668 Amortization 0 0 0 0 256 Stock-based compensation 0 0 0 0 171,470 Crystal Springs (recovery) 9,365 4,000 4,408 (2,000 ) 4,000 Lapon property 57,820 48,199 26,156 20,084 92,490 Gladiator property 9,132 0 8,817 0 8,630 Triton property 2,939 2,000 2,939 0 2,171 Loss including resource properties (296,917 ) (161,787 ) (173,806 ) (75,716 ) (427,764 ) Invested properties 79,526 52,199 42,320 18,084 107,291 Net Loss for Period (217,391 ) (109,588 ) (131,486 ) (57,632 ) (320,473 ) Deficit, Beginning of Period (8,177,341 ) (7,856,868 ) (8,257,246 ) (7,908,824 ) (7,856,868 ) Deficit, End of Period $ (8,394,732 ) $ (7,966,456 ) $ (8,388,732 ) $ (7,966,456 ) $ (8,177,341 ) Loss per Share (note 9(f)) $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) Weighted Average Number of Shares Outstanding 18,031,554 16,158,222 18,031,554 16,158,222 15,992,182 See notes to consolidated financial statements. 4 WORLD VENTURES INC. (An Exploration Stage Company) Consolidated Statements of Operations and Deficit Nine-Month Periods Ended July 31, 2008, July 31, 2007 and Year Ended October 31, 2007 Nine-Month Period Ended July 31, 2008 Unaudited Nine-Month Period EndedJuly 31, 2007 Unaudited Three-Month PeriodMay 1 – July 31, 2008 Unaudited Three- Month PeriodMay 1 – July 31, 2007 Unaudited Year Ended October 31, 2007 Audited Operating Activities Net loss $ (217,391 ) $ (109,588 ) $ (131,486 ) $ (57,632 ) $ (320,473 ) Items not involving cash Stock-based compensation 0 0 0 0 171,470 Amortization 0 0 0 0 256 (217,391 ) (109,588 ) (131,486 ) (57,632 ) (148,747 ) Changes in Non-Cash Working Capital Accounts receivable 1,058 (3,404 ) (1,939 ) 2,131 2,549 Accounts payable 93,368 (20,388 ) 92,693 19,156 (34,918 ) Cash Provided by (Used in) Operating Activities (122,965 ) (133,381 ) (40,732 ) (36,345 ) (116,378 ) Investing Activity Expenditures on resourceproperties, net of recoveries (79,526 ) (52,199 ) (42,320 ) (18,084 ) (107,291 ) Financing Activity Proceeds from private placement 80,900 370,414 20,344 164,880 332,904 Inflow (Outflow) of Cash (121,591 ) 184,835 (62,708 ) 110,451 109,235 Cash, Beginning of Period 126,338 17,103 67,455 91,487 17,103 Cash, End of Period $ 4,747 $ 201,938 $ 4,747 $ 201,938 $ 126,338 Supplemental Information for Investing and Financing Warrants/options exercised as settlement of debt $ 0 $ 0 $ 0 $ 0 $ 0 Share issued on settlement of debt 0 0 0 0 37,096 Supplemental Cash Flow Information Interest paid $ 271 $ 887 $ 67 $ 35 $ 540 Income taxes paid $ 0 $ 0 $ 0 $ 0 $ 0 See notes to consolidated financial statements. 5 WORLD VENTURES INC. (An Exploration Stage Company) Notes to Consolidated Financial Statements Nine-Month Period Ended July 31, 2008 (Unaudited) 1. OPERATIONS World Ventures Inc. (the “Company”) was incorporated under the laws of the province of British Columbia, Canada.It is an exploration stage company, whose principal business activities include the exploration of natural resource properties.It has not been determined whether its properties contain ore reserves that are economically recoverable.The Company has not earned revenues from its mineral properties. 2.GOING-CONCERN These financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles on a going-concern basis, which assumes that the Company will realize its assets and discharge its liabilities in the normal course of business. The investment in and expenditures on resource properties comprise substantially all of the Company's assets.Recovery of the carrying value of the investment in these assets is dependent upon the existence of economically recoverable reserves, establishing legal ownership of the resource properties, the ability of the Company to obtain necessary financing to complete the exploration and development, the attainment of future profitable production or the disposition of these assets for proceeds in excess of their carrying values. The Company has incurred significant operating losses with an accumulated deficit of $8,394,732 as at July 31, 2008 and $8,177,341 at October 31, 2007 (October 31, 2006 - $7,856,868) and a working capital deficiency (an excess of current liabilities over current assets) of $356,507 at July 31, 2008 and $140,761at October 31, 2007 (October 31, 2006 - $254,723).The Company's ability to continue as a going-concern is in substantial doubt and is dependent upon its ability to secure additional financing on a timely basis, receive cooperation from its creditors and achieve sufficient cash flows to cover obligations and expenses.The outcome of these matters cannot be predicted at this time.These financial statements do not give effect to any adjustments to the amounts and classifications of assets and liabilities, which might be necessary should the Company be unable to continue operations as a going-concern. The Company currently has some long outstanding amounts owed to creditors which have gone to collection agencies.The Company owes the British Columbia government for corporation capital tax (note 3), which has interest accruing on a monthly basis.The repurchase of shares as mentioned in note9(e) is still incomplete. 3.CHARGE ON ASSETS A charge has been placed over all the assets of the Company as security for unpaid
